        Case 4:18-cr-00218-BSM Document 105 Filed 09/09/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

UNITED STATES OF AMERICA                                                      PLAINTIFF

v.                          CASE NO. 4:18-CR-00218-BSM

IAN BAYLEE MOYTOY                                                          DEFENDANT

                                         ORDER

       The Eighth Circuit has issued its mandate [Doc. No. 104] on Ian Bayley Moytoy’s

appeal [Doc. No. 59]. The stay [Doc. No. 100] on Moytoy’s amended motion to vacate, set

aside, or correct sentence [Doc. No. 81] is therefore lifted and the government has fourteen

days to respond.

       Moytoy’s motion for reconsideration [Doc. No. 103] is granted. Moytoy was

sentenced on November 8, 2019, and now requests placement at FCC Butner or Rochester

Federal Medical Center. Although discretion over the placement of inmates rests with the

Federal Bureau of Prisons (BOP), it is requested that Moytoy be placed in FCC Butner or

Rochester Federal Medical Center, if the BOP determines that such placement is appropriate.

       IT IS SO ORDERED this 9th day of September, 2020.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
